Citation Nr: 1611267	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  15-15 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to veteran status.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The appellant served in the Wisconsin National Guard from January 1987 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

In her substantive appeal, the appellant requested a Board hearing at the local RO.  The appellant withdrew her hearing request in January 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant maintains that she was sexually assaulted while returning from National Guard duty.  Veteran status is required for any grant of service connection and National Guard service can only confer veteran's status in certain circumstances.  See 38 C.F.R. §§ 3.1, 3.6, 3.303; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Among those circumstances is when an injury occurs to a member of the National Guard during a period of active duty for training, or inactive duty training performed under 32 U.S.C. 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  See id.  Only service department records can establish if and when person was serving on active duty, active duty for training, or inactive duty training when the individual was disabled or died from injury incurred or aggravated in line of duty.  Venturella v. Gober, 10 Vet. App. 340 (1997); 38 C.F.R. § 3.6(a).  In this case, the evidence does not show that the appellant completed active service of any kind during her brief period of enlistment in the Wisconsin National Guard.  However, the record does indicate that the appellant received retirement points for inactive duty.  As such, further development is required in order to determine whether the appellant participated in any period of inactive duty for training and if so, whether this corresponds with her previous statements regarding the assault. 

To this end, the appellant's pay stubs should be obtained for the period of time in question, from the appellant's enlistment date of January 24, 1987, to April 30, 1987.  Although the Wisconsin Adjutant General has previously submitted personnel records for the appellant, the office should be contacted in order to verify for the record whether the appellant served on active or inactive duty for training, and if so, the dates of such training.  Moreover, as the appellant was assigned to the 108th Maintenance Company, the unit should be contacted directly or the appropriate repository located in order to obtain any unit records which might show attendance at any training exercises between January 24, 1987, and April 30, 1987.  Finally, the appellant should be provided a final opportunity to provide lay or medical records showing contemporaneous reporting of the assault.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service assault.  The appellant should also be informed that any service or medical records from that time period in her possession or available to her would be highly probative in the case at issue.  The appellant may also provide the location of any medical records which might contain contemporaneous reports of the assault, along with the appropriate releases.  The appellant should be provided an appropriate amount of time to submit this evidence. 

2.  Procure the appellant's pay stubs for the period from January 24, 1987, to April 30, 1987.  Contact the Defense Finance and Accounting Service (DFAS) and if necessary the National Personnel Records Center (NPRC) or any other appropriate repository. 

3.  Request official verification from the Wisconsin Adjutant General's office of the nature of the appellant's service including whether any periods of service can be construed as inactive duty for training, and if so, the dates of such service.  

4.  Contact the 108th Maintenance Company or the appropriate repository where any records might be located that could show attendance at any unit training exercises between January 24, 1987, and April 30, 1987. 

All efforts to secure the above records should be documented in the appellant's file along with any negative responses received.  

5.  Create and associate with the claims file a summary of the appellant's service, to include the dates for each period of active or inactive duty for training that she attended.

6.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the appellant and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

